DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 12/09/2020, 12/14/2020 and 12/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Lu et al. (WO 2013/059934 A1) discloses A stator assembly (120) for driving a rotor  (110) of an electrical planar motor (Fig 1A, abstract, para 3), wherein the stator assembly comprises: a first arrangement of longitudinal stator layers (128A, 128C); and a second arrangement of stator layers (128B, 128D); wherein the longitudinal stator layers comprise first coil conductors (126Y) and wherein the stator layers comprise second coil conductors (126X), wherein the second coil conductors are configured to interact with second drive magnets (114B,114C) of the rotor in order to drive the rotor in a first direction (Y), wherein the first coil conductors (126Y) are . 
However, neither Lu et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a second arrangement of oblique stator layers, and wherein the oblique stator layers comprise second coil conductors, and wherein the longitudinal stator layers and the oblique stator layers are arranged on top of one another in a third direction oriented perpendicularly to the first and second direction, and wherein the longitudinal stator layers and the oblique stator layers have the same mean distance from a stator surface of the stator assembly in the third direction.”. 	 Claims 2-9 and 20 are allowable based on their virtue of depending on claim 1.
In claim 10, Lu et al. (WO 2013/059934 A1) discloses A stator assembly (120) for driving a rotor  (110) of an electrical planar motor (Fig 1A, abstract, para 3), wherein the stator assembly comprises: a first arrangement of longitudinal stator layers (128A, 128C); and a second arrangement of oblique stator layers (128B, 128D); wherein the longitudinal stator layers comprise first coil conductors (126Y) and wherein the stator layers comprise second coil conductors (126X), wherein the second coil conductors are configured to interact with second drive magnets (114B,114C) of the rotor in order to drive the rotor in a first direction (Y), wherein the first coil conductors (126Y) are configured to interact with the first drive magnets (114B,114C) of the rotor in order to drive the rotor in a second direction (X) differing from the first direction (Y).
However, neither Lu et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a second arrangement of oblique stator oblique stator layers comprise second coil conductors, wherein the longitudinal stator layers and the oblique stator layers are arranged on top of one another in a third direction oriented perpendicularly to the first and second direction, and wherein the first arrangement of longitudinal stator layers and the second arrangement of oblique stator layers have a shared central plane and the longitudinal stator layers and the oblique stator layers are each symmetrical in the third direction with regard to the shared central plane. Claims 11-15 are allowable based on their virtue of depending on claim 10.
In claim 16, Lu et al. (WO 2013/059934 A1) discloses A planar-drive system (abstract) having a stator module (120,204) and a rotor (110), wherein the stator module comprises: a module housing (204) and a stator assembly (120), wherein the stator assembly comprises: a first arrangement of longitudinal stator layers (128A, 128C); and a second arrangement of stator layers (128B, 128D), wherein the longitudinal stator layers comprise first coil conductors (126Y) and wherein the stator layers comprise second coil conductors (126X), wherein the second coil conductors are configured to interact with second drive magnets (114B, 114C) of the rotor in order to drive the rotor an a first direction (Y), wherein the first coil conductors (126Y) are configured to interact with first drive magnets (114A, 114D) of the rotor in order to drive the rotor in a second direction (X) differing from the first direction. 
However, neither Lu et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a second arrangement of oblique stator layers, and wherein the oblique stator layers comprise second coil conductors, wherein the longitudinal stator layers and the oblique stator layers are arranged on top of one another in a third direction oriented perpendicularly to the first and second direction, wherein the stator assembly being arranged above the module housing at an upper side of the stator module and comprising a planar stator surface on the upper side of the stator module, and wherein the rotor is arranged above the stator surface of the stator module in in a floating position over the stator surface. Claims 17-19 are allowable based on their virtue of depending on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834